Citation Nr: 0633413	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  03-32 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include as due to an undiagnosed 
illness. 

2.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for chronic fatigue as 
due to an undiagnosed illness.

4.  Entitlement to service connection for symptoms of memory 
loss, heart palpitations, anxiety attacks, insomnia, and 
weight loss as due to an undiagnosed illness.

5.  Entitlement to service connection for symptoms of 
constipation and diarrhea as due to an undiagnosed illness.

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1990 to 
June 1991.  He also had Army National Guard duty.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The Board notes that the veteran also perfected an appeal of 
the RO's denial of service connection for tinnitus and right 
ear hearing loss.  However, the RO resolved these issues in 
the veteran's favor in a March 2006 rating decision.  
Therefore, these issues are not currently before the Board.  

In addition, in February 2005, the current claims before the 
Board were remanded for VA examinations.  The Board also 
confirmed the RO's denial of service connection for tremors 
due to an undiagnosed illness.  The veteran has not appealed 
this matter.  Therefore, the Board's February 2005 decision, 
which subsumes the prior RO decision, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1104 (2006).  




FINDINGS OF FACT

1. The veteran is a Persian Gulf War veteran.  

2.  The veteran's psychiatric disorders and headaches are 
attributable to known diagnoses, are not related to service, 
and are not presumed as related to service. 

3.  Chronic fatigue, memory loss, heart palpitations, anxiety 
attacks, insomnia, constipation/diarrhea, and weight loss are 
not due to an undiagnosed illness.

4.  The veteran has the following service-connected 
disabilities: tinnitus, rated as 10 percent disabling; and 
right ear hearing loss, rated as 0 percent disabling; the 
combined service-connected disability rating is 10 percent.  

5.  The evidence does not demonstrate that the veteran is 
unable to secure or follow a substantially gainful occupation 
due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  Service connection for a psychiatric disorder, to include 
as due to an undiagnosed illness, is not established.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.1(n), 3.301, 3.303, 3.317, 4.9, 4.127 (2006).

2.  Service connection for headaches, to include as due to an 
undiagnosed illness, is not established.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2006).

3.  Service connection for chronic fatigue as due to an 
undiagnosed illness is not established.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2006).

4.  Service connection for symptoms of memory loss, heart 
palpitations, anxiety attacks, insomnia, and weight loss as 
due to an undiagnosed illness is not established.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2006).

5.  Service connection for symptoms of constipation and 
diarrhea as due to an undiagnosed illness is not established.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2006).

6.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.1, 4.16, 4.19, 4.25 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  See 
also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Simply 
put, to establish service connection, there must be: (1) A 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

In addition, the law provides for compensation for Persian 
Gulf veterans suffering from a chronic disability resulting 
from an undiagnosed illness that became manifest during 
active duty in the Southwest Asia theater of operations or 
became manifest to a compensable degree within the prescribed 
presumptive period.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  
That is, if not manifest in service, the claimed chronic 
disability must have been manifest to a compensable degree by 
December 31, 2006.  38 C.F.R. § 3.317(a)(1)(i).  A "Persian 
Gulf veteran" is one who served in the Southwest Asia 
Theater of operations during the Persian Gulf War.  See 
38 C.F.R. § 3.317.  

Effective March 1, 2002, the law affecting compensation for 
disabilities occurring in Persian Gulf War veterans was 
amended.  38 U.S.C.A. §§ 1117, 1118.  Per these changes, the 
term 'qualifying chronic disability' was revised to mean a 
chronic disability resulting from any of the following (or 
any combination of any of the following): an undiagnosed 
illness; a medically unexplained chronic multi symptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms; and any diagnosed illness that the 
Secretary determines.  38 C.F.R. § 3.317(a)(1)(i).

For purposes of this presumption, the term "medically 
unexplained chronic multi-symptom illness" means a diagnosed 
illness without conclusive pathophysiology or etiology, that 
is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  38 C.F.R. § 3.317(a)(2)(ii).  The 
disability must not be attributed to any known clinical 
diagnosis by history, physical examination, or laboratory 
test.  38 C.F.R. § 3.317(a)(1)(ii).
 
Regulations clarify that there must be "objective 
indications of a qualifying chronic disability," which 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(1) and (3).  Signs or 
symptoms which may be manifestations of an undiagnosed 
illness or medically unexplained chronic multi-symptom 
illness include, but are not limited to, fatigue, unexplained 
rashes or other dermatological signs or symptoms, headaches, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

With claims based on undiagnosed illness, the veteran is not 
required to provide competent evidence linking a current 
disability to an event during service.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).  

Compensation is not payable if there is affirmative evidence 
that 1) an undiagnosed illness was not incurred during active 
military service, 2) an undiagnosed illness was caused by a 
supervening event or condition, or 3) the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R.  § 3.317(c). 

In various statements supplied by the veteran and his 
representative, the veteran has asserted that he developed 
chronic fatigue, constipation/diarrhea, memory loss, heart 
palpitations, anxiety attacks, insomnia, and weight loss as 
solely due to an undiagnosed illness incurred while he was in 
the Persian Gulf from November 1990 to June 1991.  In 
addition, he claims that he developed an acquired psychiatric 
disorder and headaches as the result of an undiagnosed 
illness.  He alternatively asserts that his acquired 
psychiatric disorder and headaches were directly incurred as 
the result of his military service.

Initially, service personnel records (SPRs) confirm that the 
veteran served in the Southwest Asia Theater of operations 
from November 1990 to June 1991, for purposes of establishing 
the veteran's status as a "Persian Gulf veteran."  
38 C.F.R. § 3.317(d).  

All the symptoms the veteran alleges are listed among the 
possible manifestations of an undiagnosed illness or 
medically unexplained chronic multi-symptom illness for 
purposes of presumptive service connection.  38 U.S.C.A.  
§ 1117(g); 38 U.S.C.A. § 3.317(b).  

With regard to a psychiatric disorder, the evidence shows 
that the veteran has been most recently diagnosed with opiate 
dependence, a substance induced mood disorder, and alcohol 
abuse.  See November 2005 VA psychiatric examination.  
Previous diagnoses included major depression, dysthymic 
disorder, and dependent personality disorder.  See VA 
inpatient record of December 2000 and VA psychiatric 
examination of August 2002.  

Similarly, the August 2002 and November 2005 VA examiners 
both opined that to the extent that chronic fatigue, 
constipation/diarrhea, memory loss, heart palpitation, 
anxiety attacks, insomnia, and weight loss can be objectively 
confirmed, they could be attributed to known psychiatric 
diagnoses.  These opinions are uncontroverted, are based on a 
comprehensive physical examination and review of the claims 
folder, and provide clear evidence against the claims.   

As to headaches, the veteran has been diagnosed with migraine 
and tension headaches, effectively treated with prophylaxis 
and abortive therapy.  See November 2005 VA psychiatric 
examination, November 2005 VA neurology consult, and private 
Piney Bluff Medical Center report dated May 1999.  

Because all of his complaints are attributed to known 
diagnoses, the presumption of service connection is not for 
application for any of the issues on appeal.  38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317(a)(1)(ii).  Overall, the post service 
treatment records and medical opinions strongly suggest that 
his various symptoms are not the result of an undiagnosed 
illness or service.          

In addition, August 2002 and November 2005 examiners 
concluded that certain symptoms such as memory loss, 
constipation, and chronic fatigue have not been objectively 
substantiated.  The pertinent regulation requires that there 
be objective evidence perceptible to an examining physician 
or other non-medical indicators that are capable of 
independent verification.  38 C.F.R. § 3.317(a)(3).  

Further, VA and private psychiatric treatment records and 
examinations from 1999 to 2005 have all noted various 
personal and family issues that have affected the veteran's 
psychiatric condition, including the death of his wife in 
1995.  In this regard, service connection under 38 C.F.R. § 
3.317 is not applicable if there is affirmative evidence that 
the claimed disabilities were caused by a supervening event.  
38 C.F.R. § 3.317(c)(2).  

The Board must find that the post-service medical record, as 
a whole, provides evidence against these claims, indicating 
disorders that either do not exist or began many years after 
service without a connection to service. 

The Board now turns to direct service connection for a 
psychiatric disorder and headaches.  As noted above, the 
veteran has been most recently diagnosed with personality 
disorders related to substance abuse.  In this regard, 38 
U.S.C.A. § 1110 and § 1131 both indicate that "no 
compensation shall be paid if the disability is the result of 
the person's own willful misconduct or abuse of alcohol or 
drugs."  See also 38 C.F.R. §§ 3.1(n), 3.301.  
Notwithstanding the veteran's denials of drug and alcohol use 
to the November 2005 VA examiner, the examiner reviewed and 
noted VA outpatient records showing a history of drug and 
alcohol abuse, including urine drug tests corroborating the 
veteran's drug use.  On this point, VA psychiatric examiners 
in August 2002 and November 2005 have both indicated that the 
veteran was an unreliable historian, thus diminishing his 
overall credibility and undermining his claims, providing 
evidence that the Board finds to be against all of the 
veteran's claims.   

In addition, with regard to personality disorders, the Board 
emphasizes that personality disorders are not "diseases" or 
"injuries" within the meaning of applicable legislation.  
38 C.F.R. §§ 3.303(c), 4.9, 4.127.  In particular, the August 
2002 VA examiner highlighted that the veteran's current 
personality disorders would have developed into their current 
clinical manifestations notwithstanding any military service.  
Consequently, service connection is not warranted for his 
substance induced mood disorder or his dependent personality 
disorder.   

Turning to the veteran's service medical records (SMRs), a 
March 2003 Report of Contact states that despite exhaustive 
attempts to obtain SMRs from the US Army Reserves and the 
National Personnel Records Center (NPRC), SMRs are 
unavailable and missing.  When SMRs are lost or missing, VA 
has a heightened obligation to satisfy the duty to assist.  
Under such circumstances, the United States Court of Appeals 
for Veterans Claims (Court) has held that VA has a heightened 
duty "to consider the applicability of the benefit of the 
doubt rule, to assist the claimant in developing the claim, 
and to explain its decision when the veteran's medical 
records have been destroyed."  Cromer v. Nicholson, 19 Vet. 
App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 
46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
                       
No presumption, either in favor of the claimant or against 
VA, arises when there are lost or missing service records.  
See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) 
(Court declined to apply "adverse presumption" against VA 
where records had been lost or destroyed while in Government 
control because bad faith or negligent destruction of the 
documents had not been shown).  

In any event, despite the missing SMRs, there is also no 
allegation by the veteran or any other evidence that he 
experienced a psychiatric disorder or headaches during either 
his Persian Gulf service or his prior service in the Reserves 
in the 1980s.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 
494-97.  In fact, his first treatment for headaches and a 
psychiatric condition are private medical records from June 
1994, approximately three years after service.  The United 
States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).           

Finally, VA examiners in November 2000, August 2002, and 
November 2005, after a review of the claims folder and the 
veteran's history, all concluded that his psychiatric 
condition was not related to his military service.  Boyer, 
210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000).  The veteran himself has stated that there were 
no significant events during military service that triggered 
any psychiatric issues.  See VA inpatient record from 
December 2000 and VA psychiatric examination of August 2002.  

Incidentally, with respect to his claim for constipation and 
diarrhea, after the veteran underwent a VA general medical 
examination in August 2002, the examiner did note a 
suggestion of irritable bowel syndrome, which is listed a 
"qualifying chronic disability" under 38 C.F.R. 
§ 3.317(a)(2).  However, VA treatment records are negative 
for any irritable bowel syndrome or other stomach disorders.  
Significantly, the August 2002 examiner also inferred that 
any irritable bowel syndrome, if present, was a symptom of 
his psychiatric condition.  In addition, the examiner in no 
way suggested that the veteran's reported gastrointestinal 
symptoms resulted from any undiagnosed illness.

The Board concludes that post-service medical evidence and 
the veteran's own statements supply strong evidence against 
service connection for all the conditions on appeal whether 
due to an undiagnosed illness or directly related to service. 

Although the veteran has testified that he has these 
disorders and that they are related to his Gulf War service, 
as a lay person he is not competent to establish these facts 
by his own assertions.  Espiritu, 2 Vet. App. at 494.  

In conclusion, in light of the above discussion, direct 
service connection is not in order for headaches or a 
psychiatric disorder.  In addition, all the above symptoms 
are attributable to known clinical diagnoses.  The medical 
record does not support the conclusion that the veteran 
suffers from any chronic disability due to an undiagnosed 
illness or illnesses associated with his Persian Gulf War 
service.  Even in consideration of the heightened duty due to 
missing SMRs, there is not such a balance of the positive 
evidence with the negative evidence to otherwise permit a 
favorable determination on these issues.  38 U.S.C.A.  
§ 5107(b).  If fact, significant evidence in this case 
provides evidence against all claims.  The claims for service 
connection are denied.  

The final issue before the Board involves the veteran's claim 
for entitlement to TDIU.  Total disability is considered to 
exist when there is any impairment which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  
Total ratings are authorized for any disability or 
combination of disabilities for which the rating schedule 
prescribes a 100 percent evaluation.  
38 C.F.R. § 3.340(a)(2).

A total disability rating for compensation purposes may be 
assigned on the basis of individual unemployability: that is, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
38 C.F.R. § 4.16(a).  In such an instance, if there is only 
one such disability, it must be rated at 60 percent or more; 
if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more. Id.

Individual unemployability must be determined without regard 
to any non-service connected disabilities or the veteran's 
advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

If a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration where the veteran is 
unable to secure or follow a substantially gainful occupation 
by reason of service-connected disability.  38 C.F.R. § 
4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  
The veteran's service-connected disabilities, employment 
history, educational and vocational attainment, and all other 
factors having a bearing on the issue must be addressed.  
38 C.F.R. § 4.16(b).    

In that respect, the Board must evaluate whether there are 
circumstances in the veteran's case, apart from any 
nonservice-connected conditions and advancing age, which 
would justify a total rating based on unemployability.  See 
Van Hoose, supra; see also Hodges v. Brown, 5 Vet. App. 375 
(1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

Essentially, in this case, the veteran contends that he has 
been unable to secure employment since 1999 because of 
service-connected disabilities.  See November 2005 VA 
psychiatric examination.  Employment records associated with 
his application for TDIU indicate that the veteran last 
worked in masonry and construction sometime in 2000.  In 
various personal statements and according to an October 2002 
employer letter, the veteran has not been able to work due to 
headaches, fatigue, and his psychiatric conditions.  
Originally, according to a January 2001 Income-Net Worth 
statement, the veteran marked 12th grade as the last level he 
completed.   However, most recently, he has stated to VA 
examiners that he did not finish 9th grade.  

Currently, the veteran has the following service-connected 
disabilities: tinnitus disability, rated as 10 percent 
disabling; and right ear hearing loss, rated as 0 percent 
disabling; the combined service-connected disability rating 
is 10 percent.  The Board has reviewed the two service 
connected conditions, and found no basis to increase the 
evaluations.  Therefore, the percentage criteria of 
38 C.F.R. § 4.16(a) are not met.  

Consequently, the only remaining question in this case is 
whether the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.  38 C.F.R. § 4.16(b).  In this 
regard, the Board finds no basis for an extra-schedular award 
of TDIU.  

In this case, as in Van Noose, there simply is no evidence of 
unusual or exceptional circumstances to warrant a total 
disability rating based on the veteran's service-connected 
disabilities alone.  The Board emphasizes that the crux of 
the veteran's TDIU claim centers on psychiatric and other 
conditions that have been determined to be nonservice-
connected conditions.  In fact, in discussing his lack of 
employment with the November 2005 VA examiner, the veteran 
never asserts that his service-connected tinnitus and right 
ear hearing loss significantly impacts his ability to pursue 
employment.  No medical record supports the claim that the 
service-connected disorders, standing alone, caused the 
veteran's unemployment.  In any event, in considering the 
veteran's disorders, the November 2005 VA examiner found that 
there was no current occupational impairment.  The post-
service medical records, as a whole, provide very strong 
evidence against his TDIU claim.  

In summary, the Board finds that the preponderance of the 
evidence is against entitlement to TDIU.  38 C.F.R. § 4.3.  
The veteran does not meet the percentage criteria under 38 
C.F.R. § 4.16(a), and the evidence does not otherwise 
demonstrate an inability to secure or follow a substantially 
gainful occupation due to his service-connected disabilities.  
Even the veteran's nonservice-connected conditions have been 
found not to significantly impact his employment.  Therefore, 
the appeal is denied.   

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of VCAA letter dated in December 
2001, the RO advised the veteran of the evidence needed to 
substantiate his claims and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible to 
provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Moreover, the statement of the case (SOC) and 
supplemental statement of the case (SSOC) include the text of 
the regulation that implements the notice and assistance 
provisions from the statute.  38 U.S.C.A.  § 5103(a); 
38 C.F.R. § 3.159.  Thus, the Board finds that the RO has 
provided all notice required by the VCAA.  38 U.S.C.A. § 
5103(a).  See Quartuccio, supra.

The Board observes that the RO issued the December 2001 VCAA 
notice letter prior to the March 2003 adverse determination 
on appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  However, the above letter did not ask the veteran to 
provide any evidence in his possession that pertains to the 
claim. Id at 120-21. Nonetheless, the Board is satisfied that 
the veteran actually knew to submit such evidence to the RO, 
given the medical information he has authorized the VA to 
obtain on his behalf and the evidence he has submitted in the 
form of written statements, private medical records, and 
employment records.  Moreover, the December 2001 VCAA letter, 
rating decision, SOC, and SSOC all advised the veteran of 
what missing evidence was relevant and necessary to service 
connection due to an undiagnosed illness and entitlement to 
TDIU.  Additionally, the VCAA letter dated in December 2001 
advised the veteran that the VA would obtain "any additional 
information or evidence."  Therefore, any failure to make 
the specific request is non-prejudicial, harmless error.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

The Board emphasizes that neither the veteran nor his 
representative has made any showing or allegation that the 
content of VCAA notice has prejudiced him in any way.  The 
Board finds that any deficiency in the content or timing of 
these notices is harmless error.  See Overton v. Nicholson, 
No. 02-1814 (September 22, 2006) (finding that although the 
Board erred by relying on various post-decisional documents 
to conclude that adequate 38 U.S.C.A. § 5103(a) notice had 
been provided to the appellant, the Court found that the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims, and found that the error was harmless, as the 
Board has done in this case.)  

In addition, June 2006 correspondence from the RO advised the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 
(2006).  Since the preponderance of the evidence is against 
service connection and entitlement to TDIU, no disability 
rating or effective date can be assigned, such that the 
veteran is not prejudiced by late receipt of this notice.  

With respect to the duty to assist, the RO has secured one 
SMR from the veteran's Reserve duty, SPRs, VA treatment 
records, several VA examinations and opinions, private 
medical evidence, and employment records.  Neither the 
veteran nor his representative has indicated that any 
additional evidence besides SMRs remains outstanding.  The 
Board does acknowledge that VA has a heightened duty to 
assist and to search for alternate medical records when SMRs 
are missing or presumed destroyed.  Cromer, 19 Vet. App. at 
217-18.  In this regard, the RO undertook significant efforts 
to obtain these missing SMRs from the NPRC and the US Army 
Reserves.  The NPRC responded in September 2002 that service 
records were unavailable and had been loaned to the VA.  
Subsequent RO attempts to obtain these records yielded 
further negative replies.  The Board finds no basis for 
further pursuit of additional SMRs.

The Board finds that the evidence, which does not reflect 
competent evidence showing a nexus between service and the 
disorders at issue, warrants the conclusion that a remand for 
another examination and/or opinion is not necessary to decide 
the claim.  See 38 C.F.R. § 3.159(c)(4).  As post-service 
medical records provide no basis to grant these claims, and 
in fact provide evidence against these claims, the Board 
finds no basis for another VA examination or medical opinion 
to be obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998). The Board is also 
satisfied as to compliance with its instructions from the 
February 2005 remand.  Therefore, the Board is satisfied that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.  

ORDER

Service connection for an acquired psychiatric disorder, to 
include as due to an undiagnosed illness, is denied.  

Service connection for headaches, to include as due to an 
undiagnosed illness, is denied.

Service connection for chronic fatigue as due to an 
undiagnosed illness is denied.

Service connection for symptoms of memory loss, heart 
palpitations, anxiety attacks, insomnia, and weight loss as 
due to an undiagnosed illness is denied. 

Service connection for symptoms of constipation and diarrhea 
as due to an undiagnosed illness is denied. 

Entitlement to TDIU is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


